DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 06 January 2020. Claims 1-8 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign priority application has been received. The present application is a national stage entry of a PCT application. 
Information Disclosure Statement
The IDS received on 06 January 2020 has been considered. 
Specification
On page 2, para [0005], lines 3-4 of the disclosure, "diameter of the vehicle" presumably should be "diameter of the wheel". 
Claim Interpretation
In claim 1, the term "apparatus applied to a vehicle" is interpreted as meaning "apparatus implemented on a vehicle" or "apparatus put into operation on a vehicle". If this interpretation is incorrect, clarification is requested. 

Interpretation of Claims Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder ("unit") that is coupled with functional language ("storage", "moving 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for not further limiting the subject matter of the claim upon which it depends. Claim 8 recites all of the limitations recited by claim 4 using identical language and does not recite any additional limitations. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,759,415 B2 (Litkouhi et al., hereinafter "Litkouhi"). 

As to claim 1, Litkouhi discloses a vehicle stoppage assistance apparatus applied to a vehicle including 
a monitoring system that monitors a periphery of the vehicle (col 6 ln 1-4 - "The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment [...] of the vehicle 10"), and 
a wheel speed sensor that outputs a pulse signal corresponding to a rotated angle of a wheel (col 6 ln 4-7 - "The sensing devices 40a-40n can include [...] wheel encoders"), 
the vehicle stoppage assistance apparatus comprising: 
a storage unit that stores a radius of the wheel or a correlation value of the radius (col 4 ln 64-66 - "The effective rolling radius is used as an input parameter to a vehicle control system 80", col 8 ln 22-29 - "the system 100 includes a wheel calibration module 310 [...] effective rolling radius 316 for each wheel can be determined by the wheel calibration module 310"); 

a moving distance deriving unit that derives a calculated value of the moving distance of the vehicle in the specified time based on information obtained by the monitoring system (col 12 ln 11-18 - "positioning system 76 is generally configured to determine road land marks and/or a road signature based on analysis of image data from sensor system 28 and match the road land marks and/or road signature from a visual odometry database or predetermined map 308 that is able to identify the global position of matched road land marks and/or road signature. Using triangulation of the vehicle 10 relative to the global position of the matched road land marks and/or road signature, refined global position data 308 is able to be determined for use in wheel calibration"); 
a vehicle stop position setting unit that sets a target vehicle stop position which is a target of a stop position of the vehicle based on the information obtained by the monitoring system (col 4 ln 46-50 - "the systems and methods for estimating and using effective rolling radius as described herein can be used in a variety of degrees of autonomous vehicles, from autonomous vehicle level zero, no automation, to autonomous vehicle level five", col 9 ln 25-29 
a correction unit that corrects the target vehicle stop position set by the vehicle stop position setting unit toward a side of moving closer to the vehicle when the calculated value of the moving distance is greater than the estimated value of the moving distance, and corrects the target vehicle stop position toward a side of moving away from the vehicle when the calculated value of the moving distance is smaller than the estimated value of the moving distance (col 8 ln 52-59 - "the wheel calibration module 310 determines the effective rolling radius R 316 for each wheel using, for example, the equation: R=D/(N.times.2.times..pi.) where N is a number of revolutions of the wheel read from the wheel encoder 314 and D is a distance travelled determined from the refined global position data 308", col 13 ln 15-27 - "step 412 of using the wheel effective rolling radius from step 410 in controlling the vehicle 10. For example, heading velocity 320 can be estimated based on the effective rolling radius, a count of revolutions of the respective wheel 16, 18 and time. The heading velocity 320 can form the basis for a number of further operations such as dead reckoning calculations [...] Vehicle control functions based on the wheel effective rolling radius (or the heading velocity which is itself based on the wheel effective rolling radius) can include [...] braking control"); and 
an assistance control unit that performs a stoppage assistance control of assisting stoppage of the vehicle so that the vehicle stops when determined that the vehicle has reached the target vehicle stop position based on the moving distance of the vehicle calculated on a basis of a pulse signal input from the wheel speed sensor and the target vehicle stop position (col 4 ln 46-50, col 9 ln 25-29).

As to claim 3, Litkouhi discloses the vehicle stoppage assistance apparatus according to claim 1, and further discloses the apparatus further comprising an update unit that updates a storage content of the storage unit on a basis a difference obtained by subtracting an estimated value of the moving distance from the calculated value of the moving distance after the stoppage assistance control is performed by the assistance control unit (col 12 ln 27-30 - "the method 400 can be scheduled to run based on one or more predetermined events, and/or can run continuously during operation of the vehicle 10", col 13 ln 15-27).

As to claim 4, Litkouhi discloses the vehicle stoppage assistance apparatus according to claim 1, and further discloses wherein an execution cycle of a process using a pulse signal output from the wheel speed sensor is shorter than a cycle of a process using information obtained by the monitoring system (col 8 ln 36-40 - "The count of number of revolutions can be received from a wheel encoder 314 associated with each wheel 16, 18. The wheel encoder 314 may return at least 10, 100 and even 1000 data points per revolution", col 8 ln 44-46 - "for curved roads, high resolution sampling of the global position data 308 is used, combined with curve fitting to determine distance travelled").

As to claim 7, Litkouhi discloses the vehicle stoppage assistance apparatus according to claim 3, and further discloses wherein an execution cycle of a process using a pulse signal output from the wheel speed sensor is shorter than a cycle of a process using information obtained by the monitoring system (col 8 ln 36-40, col 8 ln 44-46).

As to claim 8, Litkouhi discloses the vehicle stoppage assistance apparatus according to claim 4, wherein an execution cycle of a process using a pulse signal output from the wheel speed sensor is shorter than a cycle of a process using information obtained by the monitoring system (col 8 ln 36-40, col 8 ln 44-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Litkouhi in view of US 7,158,015 B2 (Rao et al., hereinafter "Rao"). 

As to claim 2, Litkouhi discloses the vehicle stoppage assistance apparatus according to claim 1, including wherein when the target vehicle stop position is set by the vehicle stop position setting unit, the correction unit corrects the target vehicle stop position based on the estimated value of the moving distance and the calculated value of the moving distance (col 4 ln 46-50, col 8 ln 52-59, col 9 ln 25-29, col 13 ln 15-27). 
Rao teaches the limitations not expressly further disclosed by Litkouhi, namely: 
wherein the correction unit corrects the target vehicle stop position when the vehicle is traveling at greater than or equal to a specified speed (col 8 ln 53-62 - "In step 212, when 
As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Litkouhi and Rao, because each reference relates to braking controls in autonomous vehicles. The combination would yield predictable results according to the teachings of Rao, by providing a collision prevention mode adapted to the speed of the autonomous vehicle. 

As to claim 5, the combination of Litkouhi and Rao teaches the vehicle stoppage assistance apparatus according to claim 2. 
Litkouhi further discloses the apparatus further comprising an update unit that updates a storage content of the storage unit on a basis a difference obtained by subtracting an estimated value of the moving distance from the calculated value of the moving distance after the stoppage assistance control is performed by the assistance control unit (col 12 ln 27-30).

As to claim 6, the combination of Litkouhi and Rao teaches the vehicle stoppage assistance apparatus according to claim 2. 
Litkouhi further discloses wherein an execution cycle of a process using a pulse signal output from the wheel speed sensor is shorter than a cycle of a process using information obtained by the monitoring system (col 8 ln 36-40, col 8 ln 44-46).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of estimating a tire radius in a ground vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TODD MELTON/Primary Examiner, Art Unit 3669